 


109 HR 4996 IH: Existing Drug Coverage Protection Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4996 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mrs. Lowey (for herself and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to extend the employer subsidy payment provisions under the Medicare prescription drug program to State Pharmaceutical Assistance Programs. 
 
 
1.Short titleThis Act may be cited as the Existing Drug Coverage Protection Act of 2006.
2.Medicare subsidy payments to State Pharmaceutical Assistance Programs
(a)In generalSection 1860D–23 of the Social Security Act (42 U.S.C. 1395w–133) is amended by adding at the end the following new subsection:

(e)Subsidy paymentThe provisions of section 1860D–22 shall apply to a State Pharmaceutical Assistance Program (as defined in subsection (b)) and the State offering such Program in the same manner as such provisions apply to employment-based retiree health coverage (as defined in subsection (c)(1) of such section) and the sponsor of such coverage..
(b)Effective DateThe amendment made by this section shall take effect on January 1, 2007. 
 
